            Case 3:20-cr-00005-MMD-CLB Document 40 Filed 08/24/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3                                                    ***

 4   UNITED STATES OF AMERICA,                                  Case No. 3:20-cr-00005-MMD-CLB

 5                        Plaintiff,
                                                             WAIVER OF RIGHT TO APPEAR IN
 6           v.                                             PERSON AT CRIMINAL PROCEEDING

 7   FRANCISCO FLORES,

 8                      Defendant.

 9
10          I understand that I have a right to appear in person in court at the Sentencing proceeding
11   in this case scheduled for August 24, 2020. I have been advised of the nature of this proceeding
12   and my right to appear in person at this proceeding. I have been informed that I may appear by
13   video teleconference, or telephone conference if video conference is not reasonably available,
14   in light of the spread of COVID-19 in the District of Nevada in order to protect my health and
15   safety, as well as those of the attorneys, the court and court staff.
16          Understanding my right to appear in person at this proceeding, I knowingly and
17   voluntarily waive my right to appear at this proceeding in person, and I consent to appear by
18   video teleconference, or telephone conference if video conference is not reasonably available.
19   I consulted with my attorney prior to deciding to waive my right to appear in person at this
20   proceeding.
21
     /s/ Francisco Flores August 10, 2020
     ___________________________________
22
     Defendant’s Signature                  (date)
23
24
     /s/Christopher P. Frey August 10, 2020
     ___________________________________                                              8/24/2020
                                                            _________________________________
25
     Signature of Defendant’s Attorney       (date)         Judge’s Signature                 (date)
26
27
     Christopher P. Frey
     ___________________________________                     Miranda M. Du, Chief U.S. District Judge
                                                            _________________________________
28
     Printed Name of Defendant’s Attorney                   Judge’s Printed Name and Title
